DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shenzen (CN 105362084 A).
 Shenzen discloses (claim 1 and abstract) a method for preparing a multilayer colored composite dental material, comprising: a) preparing N monochrome composite precursor powders with different colors, N≥3, wherein the preparation process for the precursor powders comprises mixing a polymer monomer matrix, an inorganic filler, an initiator, a coloring agent and a milling additive, and milling for 0.5-2 hours before drying to obtain a precursor powder, and a weight ratio of the polymer monomer matrix to the inorganic filler is 10: 90 to 90: 10, the initiator is 0.1-1 % of the total weight of the polymer monomer matrix and the inorganic filler, and the coloring agent is 0.01-0.2% of the total weight of the polymer monomer matrix and the inorganic filler; b) adding one monochrome composite precursor powder into a dry-pressing mold, and then adding another monochrome composite precursor powder into the dry pressing mold successively after planishing the previously added powder until the N monochrome composite precursor powders with different colors are all added into the dry-pressing mold, and then preforming by dry-pressing at a pressure of 3-20 MPa; orb') preforming a first time by dry-pressing the prepared N monochrome composite precursor powders, respectively, at a pressure of 3-20 MPa to obtain N monochrome preformed green bodies; sequentially placing the N monochrome preformed green bodies into the mold and preforming a second time by dry pressing at a pressure of 3-20 MPa to obtain formed green bodies; and c) pressurizing and heating the preformed green bodies to obtain a multilayer colored composite material, the pressurizing and heating being performed at a temperature of 100-200°C, wherein the pressure (equivalent to a thermosetting treatment pressure) is 10-20 MPa and the heating time is 0.5-3 hours.
With regards to claims 1 and 4, upon performing the thermosetting treatment, a person skilled in the art would be motivated to adjust the pressure according to the properties of the resin monomer, filler, initiator and other raw materials used for preparing a dental material; table 3 in the description evidences that changes in the heat treatment temperature give rise to differences in performances of the preparation materials; however, the examples all employ specific types and formulation ratios of resin monomer, filler and coloring agent, whereas these are not specifically defined in instant claims 1 and 4.
With regards to claims 2 and 3, Shenzen (description, paragraphs [0020] and [0021]) discloses that the multilayer colored dental material has color gradient layers. A calculation formula based on lab chromaticity difference, color differences between the composite resin materials on each neighboring and non-neighboring layer, and transmittance differences are all general selections in the art.
Shenzen (claim 4, and description, paragraph [0031]) discloses that during milling, the ratio of the total weight of the polymer monomer matrix, the inorganic filler, the initiator and the coloring agent: total weight of the milling additive: total weight of the milling medium is 1: 1: 1-3: 6: 2. The polymer monomer matrix, the inorganic filler, the initiator and a coloring agent can be thoroughly mixed by milling for 0.5-2 hours.
With regards to claims 5, 6, and 12-14, milling can be achieved by using a ball mill. The inorganic filler comprises at least one of a glass powder and silicon dioxide. The glass powder has a particle size of 0.01-10μm and a refractive index in a range of 1 .48-1.60. The coloring agent comprises at least one of ferric oxide red and ferric oxide yellow.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,485,736. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘736 is directed to the process of preparing a multilayer colored dental composite by adding successive monochromatic composite precursor powders, dry-pressing into a mold, then heating when all are pressed. This appears to be the same process as instantly claimed, albeit with different wording.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440. The examiner can normally be reached Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN J PACKARD/               Primary Examiner, Art Unit 1612